DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-7 are pending.

Allowable Subject Matter
Claims 1-7 are allowed. Independent claims 1, 4 and 7 contain allowable subject matter as indicated (in bold letters) below.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 1, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a signal transmission connector connected to an electronic device for transmitting an electrical signal, comprising: a signal shielding unit in which multiple conductive particles are dispersed within an elastic insulating material; a plurality of signal transmission units spaced apart from each other within the signal shielding unit in which the multiple conductive particles are arranged in a thickness direction within the elastic insulating materials; and a plurality of insulation units to surround the signal transmission unit between the signal transmission unit and the signal shielding unit, wherein the signal shielding unit surrounds the signal transmission unit by a triple shielding structure comprising: a block shielding unit in which the plurality of signal transmission units and the plurality of insulation units are disposed, the block shielding unit having lower density of the conductive particles than the signal transmission unit, a plurality of internal high-density shielding units each disposed to surround the insulation unit between the block shielding unit and the insulation unit, and having higher density of the conductive particles than the block shielding unit, and an external high-density shielding unit positioned to surround edges of the block shielding unit and having higher density of the conductive particles than the block shielding unit, as recited in claim 1, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 4, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a signal transmission connector, connected to an electronic device for transmitting an electrical signal, comprising: a plurality of signal transmission units in which multiple conductive particles are arranged in a thickness direction within an elastic insulating material so that the signal transmission units are connected to terminals of the electronic device; an insulation unit, supporting to insulate the plurality of signal transmission units by surrounding the plurality of signal transmission units; and a signal shielding unit in which multiple conductive particles are dispersed within the elastic insulating material, positioned adjacent to the plurality of signal transmission units, and positioned in a middle of the insulation unit so that the signal shielding unit is spaced apart from the plurality of signal transmission units with a gap between the signal shielding unit and each of the plurality of signal transmission units, wherein the signal shielding unit has a triple shielding structure, the triple shielding structure comprising: a block shielding unit in which the multiple conductive particles are dispersed within the elastic insulating material, the block shielding unit having lower density of the conductive particles than the signal transmission unit, a plurality of internal high-density shielding units each positioned within the block shielding unit, the internal high-density shielding unit having higher density of the conductive particles than the block shielding unit, and an external high-density shielding unit positioned to surround edges of the block shielding unit, and having higher density of the conductive particles than the block shielding unit, as recited in claim 4, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 7, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a method of fabricating a signal transmission connector, comprising: (a) preparing an upper die, comprising an upper die plate, a first upper magnetic body positioned on an inside of the upper die plate and provided with a plurality of upper magnetic body holes, a plurality of second upper magnetic bodies disposed on the inside of the upper die plate so as to be disposed within the plurality of upper magnetic body holes, respectively, and a plurality of upper non-magnetic bodies disposed on the inside of the upper die plate so as to surround a circumference of the second upper magnetic body; and a lower die, comprising a lower die plate, a first lower magnetic body positioned on an inside of the lower die plate and provided with a plurality of lower magnetic body holes in a middle of the first lower magnetic body, a plurality of second lower magnetic bodies disposed on the inside of the lower die plate so as to be disposed within the plurality of lower magnetic body holes, respectively, and a plurality of lower non-magnetic bodies disposed on the inside of the upper die plate so as to surround a circumference of the second lower magnetic body between the first lower magnetic body and the second lower magnetic body; (b) injecting a molding material, , into a cavity provided between the upper die and the lower die; (c) forming a plurality of signal transmission units by vertically applying a magnetic field to the molding material injected into the cavity through the plurality of second upper magnetic bodies and the plurality of second lower magnetic bodies so that some of the conductive particles of the molding material are concentrated between the second upper magnetic body and the second lower magnetic body, forming a signal shielding unit to surround surroundings of the plurality of signal transmission units by vertically applying a magnetic field to the molding material so that some of the conductive particles of the molding material are dispersed into the surroundings of the plurality of signal transmission units, and concentrating the conductive particles of the molding material on the signal transmission unit and the signal shielding unit so that an electrical connection by the conductive particles of the molding material is not formed between the signal transmission unit and the signal shielding unit, thus forming a plurality of insulation units; (d) forming a signal transmission connector by solidifying the molding material; and (e) separating the signal transmission connector from the upper die and the lower die, wherein in the step (c), the signal shielding unit is configured in a form to surround the signal transmission unit by a triple shielding structure, comprising: a block shielding unit in which the plurality of signal transmission units and the plurality of insulation units are disposed and the multiple conductive particles are dispersed within the elastic insulating material, the block shielding unit having lower density of the conductive particles than the signal transmission unit, a plurality of internal high-density shielding units each disposed to surround the insulation unit, the internal high-density shielding unit having higher density of the conductive particles than the block shielding unit, and an external high-density shielding unit positioned to surround edges of the block shielding unit and having higher density of the conductive particles than the block shielding unit, by inducting a strong magnetic field compared to other portions of the plurality of first upper magnetic bodies into a circumference and external edge portion of the upper magnetic body hole among the plurality of first upper magnetic bodies, and inducing a strong magnetic field compared to other portions of the first lower magnetic body into a circumference and external edge portion of the lower magnetic body hole among the first lower magnetic body, as recited in claim 7, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831